J-A07014-16



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JOE DANIEL MITCHEM AND MARION L.               IN THE SUPERIOR COURT OF
MITCHEM, HUSBAND AND WIFE,                           PENNSYLVANIA

                          Appellants

                     v.

PATRICIA ANESETTI, COLDWELL
BANKER REAL ESTATE SERVICES, INC.,
SUZANNE LORENZI SALA, NORTHWOOD
SETTLEMENT SERVICES, LLC,

                          Appellee                  No. 556 WDA 2015


                      Appeal from the Order March 3, 2015
              In the Court of Common Pleas of Washington County
                       Civil Division at No(s): 2011-4784


BEFORE: BOWES, MUNDY AND JENKINS, JJ.

JUDGMENT ORDER BY BOWES, J.:                   FILED FEBRUARY 26, 2016

         Joe Daniel and Marion L. Mitchem appeal from a March 3, 2015 order

denying their motion for reconsideration of a September 29, 2014 order

that, inter alia, denied their motion to compel a witness to answer certain

questions posed during his deposition.    We quash this appeal as untimely

filed.

         Attorney George F. Young, III, on behalf of defendant Northwood

Settlement Services, LLC (“Northwood”), was deposed for purposes of this

lawsuit, and refused to answer certain questions by invoking the attorney-

client privilege or the work-product privilege. Appellants presented a motion
J-A07014-16



to compel Mr. Young to answer those questions, which was denied on

September 29, 2014. Notice of that order was sent on September 30, 2014.

Over three months later, on January 8, 2015, Appellants filed a motion for

reconsideration of the September 29, 2014 order. Said motion was denied

on March 3, 2015. This appeal was filed on March 31, 2015.           Appellee

Northwood avers that the appeal should be quashed on two grounds: 1) the

appeal was filed from an interlocutory discovery order; and 2) it was

untimely.

      We quash this appeal because it was not timely filed. Appellants claim

that September 26, 2014 order was appealable under Pa.R.A.P. 313 as a

collateral order involving resolution of the invocation of privileges. We have

specifically ruled that a party must appeal from a collateral order within

thirty days of its entry.   McGrogan v. First Commonwealth Bank, 74
A.3d 1063, 1078 (Pa.Super. 2013). “[A] motion for reconsideration, unless

expressly granted within the thirty-day appeal period, does not toll the time

period for taking an appeal from a final, appealable order.” Gardner v.

Consol. Rail Corp., 100 A.3d 280, 283 (Pa.Super. 2014).            Appellants’

motion for reconsideration, which was not granted, did not toll the time

period for taking an appeal from the September 26, 2014 order, and their

March 31, 2015 appeal is untimely.

      Appeal quashed.




                                     -2-
J-A07014-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/26/2016




                          -3-